Title: To George Washington from Henry Knox, 14 March 1791
From: Knox, Henry
To: Washington, George



Sir
War department, 14th March 1791.

I have the honor to submit to your consideration such a plan of raising the levies as appears to Major General St Clair, Brigadier General Butler and myself to be proper.
And I also submit to your consideration, the draft of a letter to be written to me previously to your departure, authorizing me upon the points therein mentioned.
I shall have the honor to wait upon you, in the morning, in order to explain such points as may require it. I have the honor to be with great respect Sir Your most humble and obedient servant

H. Knox

